Citation Nr: 0823834	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  00-22 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
schizophrenia.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to May 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in April 2002, October 2002, and July 
2004.  

The issue on appeal was denied by the Board in September 
2005.  The Board decision was appealed, and in October 2007, 
the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court vacated the Board's September 2005 decision because 
it found that the VA failed in its duty to assist the 
veteran.  The Court found that the VA did not make every 
reasonable effort to obtain relevant medical evidence.  The 
Board finds that this claim must be remanded so that the RO 
can make every reasonable effort to obtain medical records 
from: Menlo Park Hospital; Riverside County Hospital from 
1990-1999; Cumberland County Guidance Center from 1977; 
Ancora Hospital from 1971; and Dr. S.E. Dey, Jr. from 1999.  

The Court also found that the VA failed to assist the veteran 
in obtaining records relevant to the veteran's discharge from 
service.  The Board finds that this claim must be remanded so 
that the RO can make every reasonable effort to obtain any 
and all records relevant to the veteran's discharge, to 
include his personnel records.  

The Court also found that the veteran was never afforded a VA 
medical examination/opinion, or an explanation as to why he 
is not entitled to such an examination or opinion.  The Board 
finds that the RO should schedule the veteran for a VA 
examination for the purpose of determining the etiology of 
any acquired psychiatric disability from which the veteran 
may suffer.

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  The new 
requirements do not constitute the basis of this remand.  
However, since the issue needs to be remanded on other 
grounds, the Board finds that the RO should comply with the 
most recent Court analysis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran 
with an appropriate VCAA notice letter 
with regard to the issue of entitlement 
to service connection for an acquired 
psychiatric disorder to include 
schizophrenia.  The RO should ensure that 
the veteran is furnished proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1), 
and the Dingess/Hartman decision, 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, to include the need to submit 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).
 
2.  The RO should make every reasonable 
effort to obtain medical records from: 
Menlo Park Hospital; Riverside County 
Hospital from 1990-1999; Cumberland 
County Guidance Center from 1977; Ancora 
Hospital from 1971; and Dr. S.E. Dey, Jr. 
from 1999.  The veteran and his 
representative should assist the RO in 
this effort. 

3.  The RO should make every reasonable 
effort to obtain any and all records 
relevant to the veteran's discharge, to 
include his personnel records, if 
possible.

4.  The veteran should be afforded a VA 
examination for the purpose of 
determining the etiology of any acquired 
psychiatric disability, to include 
schizophrenia, that may be present.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  Following a review of 
the relevant medical evidence in the 
claims file, to include the service 
medical records; post-service medical 
records; the medical history obtained 
from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should be asked 
to opine whether it is at least as likely 
as not (50 percent or more likelihood) 
that any acquired psychiatric disability 
that is currently present began during or 
is causally linked to service from 
December 1972 to May 1973.  

The examiner is advised that an opinion 
of "more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.          

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the claim remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

